           Case 1:18-cr-00358-GHW Document 92 Filed 07/26/21 Page 1 of 2
                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 7/26/2021
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA                                     :
                                                              :
                                                              :
                                                              :         1:18-cr-358-GHW-2
                              -against-                       :
                                                              :                ORDER
 MICHAEL WHITAKER,                                            :
                                                              :
                                               Defendant.:
 ------------------------------------------------------------ X

GREGORY H. WOODS, United States District Judge:

         It is hereby ORDERED that the proceeding scheduled to take place on July 26, 2021 at 3:00

p.m. will take place on the Microsoft Teams videoconference platform. To access the conference,

paste the following link into your browser:

         https://teams.microsoft.com/dl/launcher/launcher.html?url=%2F_%23%2Fl%2Fmeetup-
         join%2F19%3Ameeting_NjllMWIwMGItYjhlNC00YTg2LWI4OTctYjIxZmNjMTIyOTky
         %40thread.v2%2F0%3Fcontext%3D%257b%2522Tid%2522%253a%25221d66f037-8266-
         4d1c-919c-67c6543d3542%2522%252c%2522Oid%2522%253a%252279c81400-3587-4ee7-
         8008-ba97ebee86ba%2522%257d%26anon%3Dtrue&type=meetup-
         join&deeplinkId=89bd6948-e793-476f-9b8a-
         159f42704976&directDl=true&msLaunch=true&enableMobilePage=true&suppressPrompt
         =true

         To use this link, you may need to download software to use the platform’s

videoconferencing features. 1 Participants are directed to test their videoconference setup in advance

of the conference—including their ability to access the link above. Defense counsel shall assist the

defendant in testing his or her videoconference capability so that the defendant can participate by

videoconference if that is feasible.



1See Microsoft, Download Microsoft Teams (last visited January 27, 2021), https://www.microsoft.com/en-
us/microsoft-365/microsoft-teams/download-app.
          Case 1:18-cr-00358-GHW Document 92 Filed 07/26/21 Page 2 of 2



        Users who are unable to download the Microsoft Teams application may access the meeting

through an internet browser, although downloading the Microsoft Teams application is highly

recommended. 2 When you successfully access the link, you may be placed in a “virtual lobby” until

the conference begins. Participants should also ensure that their webcam, microphone, and headset

or speakers are all properly configured to work with Microsoft Teams. For general guidelines for

participation in remote conferences, visit https://nysd.uscourts.gov/covid-19-coronavirus.

        Members of the press, public, or counsel may access the conference’s audio using the

following credentials:

                Call-in number:          (917) 933-2166
                Conference ID:           194 961 364#

The Court requests that members of the public consider accessing the conference by telephone,

rather than through the Microsoft Teams videoconference platform. While the proceeding is

accessible to the public through the Microsoft Teams videoconference platform, the inclusion of

many participants on the videoconference platform can reduce the quality of the video stream for

the parties and their respective counsel.

        SO ORDERED.

Dated: July 26, 2021                                      _________________________________
       New York, New York                                        GREGORY H. WOODS
                                                                United States District Judge




2Please note that participants who access the Teams meeting using an internet browser may only be able to
view one participant at a time.


                                                     2
